DETAILED ACTION
A complete action on the merits of claims 1-19 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the apparatus is controlled such that, when the first moxibustion container assembly is used, the second vacuum or suction pump is on, the first vacuum or suction pump is off, the first air pump is on, and the air purifier is on, so that air is supplied to the first moxibustion container assembly from the first air pump and air is drawn from the first moxibustion container assembly by a pulling force generated by a fan in the purifier and a pressure applied into the first moxibustion container assembly by the supplied air from the first air pump”. First, it is unclear how the apparatus is controlled and whether the user manually controls it or a processor is connected to the apparatus to automatically control it. Furthermore, it is at most unclear how the second vacuum pump is connected to the first moxibustion container assembly such that if the moxibustion container assembly is in used the first vacuum pump would be off while the second vacuum pump is turned on. Clarification and appropriate correction is required.
Claim 17 recites the limitation “wherein the apparatus is controlled such that, when the first moxibustion container assembly is used, the first vacuum or suction pump is on, the balancing hole of the first moxibustion container assembly is open, the first air pump is on, and the air purifier is on, so that air is supplied to the first moxibustion container assembly from the first air pump and air is drawn from the first moxibustion container assembly by a suction force generated by the vacuum or suction pump while air pressure inside the first moxibustion container assembly is reduced by air communication between the first moxibustion container assembly and an outside atmosphere through the balancing hole”. First, it is unclear how the apparatus is controlled and whether the user manually controls it or a processor is connected to the apparatus to automatically control it. Furthermore, it is at most unclear what “the balancing hole of the first moxibustion container assembly” refers to since no balancing holes have been introduced prior to this limitation. Moreover, it is unclear which “the vacuum or suction pump” is being claimed, the first one or the second one. Clarification and appropriate correction is required.
Claim 18 recites the limitation “wherein the apparatus is controlled such that, when the first moxibustion container assembly is used, both the first and second vacuum or suction pumps are off, the first air pump is on, and the air purifier is on, so that air is supplied to the first moxibustion container assembly from the first air pump and air is drawn from the first moxibustion container assembly by a pulling force generated by the fan in the purifier and a pressure applied into the first moxibustion container assembly by the supplied air from the first air pump”. First, it is unclear how the apparatus is controlled and whether the user manually controls it or a processor is connected to the apparatus to automatically control it. Furthermore, it is at most unclear what “the fan in the purifier” refers to since no fans have been introduced prior to this limitation and it is unclear if the purifier is the same or different than the air purifier introduced in claim 13. Clarification and appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US Patent No. 3,946,733).
Regarding Claim 19, Han teaches an apparatus that can be used for stabilizing air circulation and removing contaminants therein during moxibustion therapy, the apparatus comprising:
a moxibustion container assembly 10 for localized application of therapeutic herbal smoke originated from gas-producing combustible material (Moxa 51),
wherein the moxibustion container assembly includes:
a container 12 for carrying the gas-producing combustible material, the container having an opening 56 at a bottom surface thereof (Fig. 2);
a grip handle (fitter 22 is here interpreted to be a grip handle since it is sized and configured to allow a user to hold it) fixed to an external surface of the container (Figs. 1-2); and
an inlet guide tube 20 connected to the container 12 and disposed inside the grip handle (fitter 22), the inlet guide tube being configured to supply air to the container (Col. 3, ll. 1-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US Patent No. 3,946,733) in view of Zhang (CN 109568128).
Regarding Claim 1, Han teaches an apparatus that can be used for stabilizing air circulation and removing contaminants therein during moxibustion therapy, the apparatus comprising:
a moxibustion container assembly 10 for localized application of therapeutic herbal smoke originated from gas-producing combustible material (Moxa 51, Figs. 1-2);
an air pump 18 connectable to the moxibustion container assembly 10 via an inlet tube 20 to supply air to the moxibustion container assembly (Col. 3, ll. 1-14);
However, Han teaches “a second section of tubing 26 is provided, gas outlet communicating enclosure structure 16 through fitting 28 and with the outside atmosphere” in Col. 3, ll. 1-14 and not a vacuum or suction pump connectable to the moxibustion container assembly via an outlet tube to create a partial vacuum to draw air from the moxibustion container assembly and exhaust air thereafter; and an air purifier connected to the vacuum or suction pump to remove the contaminants in the air exhausted from the vacuum or suction pump.
In the same field of invention, Zhang teaches “the moxibustion apparatus comprises the moxibustion cover, moxibustion cover connected with the machine frame, oil fume filtering device, a moxa smoke processing device, vacuum pump and a silencer” stated in the translation of the abstract. As shown in Fig. 4, Zhang’s device includes a vacuum or suction pump 7 connectable to the moxibustion container assembly via exhaust lumen 8 to create a partial vacuum to draw air from the moxibustion container assembly and exhaust air thereafter and a smoke filtering device 3 (interpreted to be an air purifier) connected to the vacuum or suction pump 7 to remove the contaminants in the air exhausted from the vacuum or suction pump. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to connect the exhaust lumen of the moxibustion container of Han to an air purifier similar to Zhang’s invention in order to eliminate smoke and toxic gases produced by moxibustion and purify the air as Zhang teaches.
Regarding Claim 2, Han in view of Zhang teaches further comprising a silencer disposed between the vacuum or suction pump and the air purifier so as to reduce sound pressure of the air exhausted from the vacuum or suction pump (silencer 5 in Fig. 4 of Zhang).
Regarding Claim 4, Han teaches wherein the moxibustion container assembly is configured to be detachably connected to the apparatus so as to be replaced according to various therapeutic applications (detachably connected to the vacuum and air purifier through tube 26).
Regarding Claim 5, Han teaches wherein the moxibustion container assembly comprises:
a container 12 for carrying the gas-producing combustible material (moxa 51), the container having an opening at a bottom surface thereof (aperture 56 to define a treatment zone as seen in Fig. 2);
a grip handle fixed to an external surface of the container (external surface of chamber 12 or fitter 22 is reasonably interpreted to be a grip handle as it is sized and positioned allowing a user to hold); and
a lid 14 configured to cover a top portion of the container (Figs. 1-2).
Regarding Claim 6, Han teaches wherein the container 12 of the moxibustion container assembly comprises:
an inner chamber (32 including an interior 48) configured to support the gas-producing combustible material (moxa 51), the inner chamber including a bottom plate having a plurality of holes (as seen in Fig. 2, the bottom surface of chamber 32 includes a plurality of holes);
an outer chamber 36 enclosing the inner chamber 48 and defining an annular plenum therewith (Fig. 2); and
a bottom chamber (the chamber in which rim 44 opens into) disposed under the inner chamber 32 so as to communicate therewith through the plurality of holes, the bottom chamber having the opening 56 at a bottom surface thereof (Fig. 2).
Regarding Claim 7, Han teaches wherein the container 12 of the moxibustion container assembly further comprising an inner lid (cover 63) configured to cover a top portion of the inner chamber 32 (Fig. 2).
Regarding Claim 8, Han teaches wherein the outer chamber 36 has an inlet hole connected to the inlet tube 20 so as to supply air into the annular plenum from the air pump 18 (through fitter 22 as seen in Fig. 2),
wherein the bottom chamber (enclosure 16) has an outlet hole connected to the outlet tube 26 so as to draw air from the bottom chamber into the vacuum or suction pump (through fitter 28 as seen in Fig. 2).
Regarding Claim 9, Han teaches wherein the bottom chamber (enclosure 16) has a balancing hole for communicating with an outside atmosphere, and the balancing hole is configured to be closed or opened according to an operation of the apparatus (fitting 28 in communication with clamp 30 and the atmosphere in order to establish a desire pressure as disclosed in Col. 3, ll. 41-65).
Regarding Claim 10, Han teaches is silent in teaching the material of top closure 14 in order to determine if at least a portion of the top lid 14 is formed by an elastic material; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct at least a portion of closure 14 of an elastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 12, Han teaches wherein the moxibustion container assembly further includes an inlet guide tube connected to the container and disposed inside the grip handle, the inlet guide tube being configured to supply air to the container (through fitter 22).
Regarding Claims 13 and 14, Han teaches an apparatus that can be used for stabilizing air circulation and removing contaminants during moxibustion therapy, the apparatus comprising:
a moxibustion container assembly 10 for localized application of therapeutic herbal smoke originated from gas-producing combustible material (moxa 51);
an air pump connectable to the moxibustion container assembly via an inlet tube, so as to supply air to the moxibustion container assembly 1 (Col. 3, ll. 1-14 and Figs. 1-2);
However, Han teaches “a second section of tubing 26 is provided, gas outlet communicating enclosure structure 16 through fitting 28 and with the outside atmosphere” in Col. 3, ll. 1-14 and not a vacuum or suction pump connectable to the moxibustion container assembly via an outlet tube to create a partial vacuum to draw air from the moxibustion container assembly and exhaust air thereafter; and an air purifier connected to the vacuum or suction pump to remove the contaminants in the air exhausted from the vacuum or suction pump.
In the same field of invention, Zhang teaches “the moxibustion apparatus comprises the moxibustion cover, moxibustion cover connected with the machine frame, oil fume filtering device, a moxa smoke processing device, vacuum pump and a silencer” stated in the translation of the abstract. As shown in Fig. 4, Zhang’s device includes a vacuum or suction pump 7 connectable to the moxibustion container assembly via exhaust lumen 8 to create a partial vacuum to draw air from the moxibustion container assembly and exhaust air thereafter and a smoke filtering device 3 (interpreted to be an air purifier) connected to the vacuum or suction pump 7 to remove the contaminants in the air exhausted from the vacuum or suction pump and a silence 5, disposed between the vacuum or suction pump and the air purifier so as to reduce sound pressure of the air exhausted from the first and the second vacuum or suction pumps (Fig. 4 of Zhang). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to connect the exhaust lumen of the moxibustion container of Han to an air purifier similar to Zhang’s invention in order to eliminate smoke and toxic gases produced by moxibustion and purify the air as Zhang teaches.
It is noted that the combination of Han in view of Zhang teach one sent of moxibustion container assembly connected to a vacuum pump and air purifier and not a first and a second moxibustion container assemblies; a first and a second air pumps respectively connectable to the first and the second moxibustion container assemblies via a first and a second inlet tubes, respectively, so as to supply air to the first and the second moxibustion container assemblies; a first and a second vacuum or suction pumps respectively connectable to the first and the second moxibustion container assemblies via a first and a second outlet tubes, respectively, so as to create a partial vacuum to draw air from the first and the second moxibustion container assemblies and exhaust air thereafter; and the air purifier connected to both the first and second vacuum or suction pumps to remove contaminants in the air exhausted from the first and second vacuum or suction pumps and two silencers, each being disposed between the first vacuum or suction pump and the air purifier and between the second vacuum or suction pump and the air purifier as claimed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to connect two moxibustion container assemblies to two vacuum pump via two connection ports and two silencers and to the air purifier in order to eliminate the toxic gasses produced, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  (St. Regis Paper Co. v Bemis Co., 193 USPQ 8), especially since having two sets of moxibustion assemblies allows a user to treat two places at the same time.

Claims 3, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Zhang as applied above and further in view of Wu (US Pub. No. 2011/0100221).
Regarding Claims 3 and 15, Han in view of Zhang teaches the invention as applied above, but it is not clear from the drawings and the translation if Zhang teaches further comprising a ventilation duct connected to the vacuum or suction pump so as to guide air from an outside atmosphere into the vacuum or suction pump, wherein an intake duct is fixed to an inlet of the ventilation duct.
In the same field of air purifier field of invention, Wu teaches an air purifier comprising a ventilation duct so as to guide air from an outside atmosphere into the air purifier, wherein an intake duct is fixed to an inlet of the ventilation duct to aid in air circulation and best mode of performance (Fig. 1 and claim 1 of Wu).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add a ventilation duct connected to the vacuum or suction pump so as to guide air from an outside atmosphere into the vacuum or suction pump, wherein an intake duct is fixed to an inlet of the ventilation duct in order to better aid in air circulation and more effective purification cycle.
Regarding Claim 11, Han in view of Zhang teaches wherein the purifier comprises:
a body 9 (Fig. 6 of Zhang);
an air-intake disposed at a bottom of the body (Fig. 9 of Zhang);
one or more filters 901 stacked on or above the air-intake within the body (Fig. 9 of Zhang); however, the Zhang does not show a fan configured to generate an air stream between the one or more filters within the body; and an outlet diffuser disposed on an outer surface of the body so as to deliver the filtered air stream to an outside atmosphere. Wu further teaches a fan 2 configured to generate an air stream between the one or more filters within the body; and an outlet diffuser disposed on an outer surface of the body so as to deliver the filtered air stream to an outside atmosphere (Fig. 1 and [0020]-[0022] of Wu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794